Exhibit 10.54

The CORPORATEplan for RetirementSM

EXECUTIVE PLAN

Adoption Agreement

IMPORTANT NOTE

This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity.  An Adopting Employer must
determine whether the plan is subject to the Federal securities laws and the
securities laws of the various states.  An Adopting Employer may not rely on
this document to ensure any particular tax consequences or to ensure that the
Plan is “unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under the Employee Retirement Income Security Act with respect to the Employer’s
particular situation.  Fidelity Management Trust Company, its affiliates and
employees cannot and do not provide legal or tax advice in connection with this
document.  This document does not constitute legal or tax advice and is not
intended or written to be used, and it cannot be used by any taxpayer, for the
purposes of avoiding penalties that may be imposed on the taxpayer.  This
document should be reviewed by the Employer’s attorney prior to adoption.


--------------------------------------------------------------------------------


 

ADOPTION AGREEMENT
ARTICLE 1

 

 

1.01

 

PLAN INFORMATION

 

 

 

 

 

(a)

Name of Plan:

 

 

 

 

 

 

 

This is the Amphenol Corporation Supplemental Defined Contribution Plan (the
“Plan”).

 

 

 

 

 

 

(b)

Name of Plan Administrator, if not the Employer:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phone Number:

 

 

 

 

 

 

 

 

 

The Plan Administrator is the agent for service of legal process for the Plan.

 

 

 

 

 

 

(c)

Plan Year End is December 31.

 

 

 

 

 

 

(d)

Plan Status (check one):

 

 

 

 

 

 

 

(1)

x

Effective Date of new Plan: 6/1/2007

 

 

 

 

 

 

 

 

 

(2)

o

Amendment Effective Date:

 

 

 

 

 

 

 

 

 

 

 

The original effective date of the Plan:

 

 

 

 

 

 

1.02

 

EMPLOYER

 

 

 

 

 

(a)

The Employer is:

Amphenol Corporation

 

 

 

 

 

 

Address:

358 Hall Avenue

 

 

 

Wallingford, CT 06492

 

 

 

Contact’s Name:

Ms. Lily Mao

 

 

 

Telephone Number:

(203) 265-8764

 

 

 

 

 

 

 

(1)

Employer’s Tax Identification Number:   22-2785165

 

 

 

(2)

Business form of Employer (check one):

 

 

 

 

 

 

 

 

(A)

x

Corporation (Other than a Subchapter S corporation)

 

 

 

 

(B)

o

Other (e.g., Subchapter S corporation, partnership, sole proprietor)

 

 

 

 

 

 

 

(3)

Employer’s fiscal year end:  12/31

1


--------------------------------------------------------------------------------


 

 

 

 

 

(b)

The term “Employer” includes the following Related Employer(s)

 

 

 

(as defined in Section 2.01(a)(24)):

 

 

 

 

 

 

 

 

Amphenol Interconnect Products Corporation

 

 

 

 

Times Fiber Communications, Inc.

 

 

 

 

Amphenol Cables on Demand Corp.

 

 

 

1.03

 

COVERAGE

 

 

 

 

 

 

(a)

The following Employees are eligible to participate in the Plan:

 

 

 

 

 

 

 

(1)

o

Only those Employees listed in Attachment A will be eligible to participate in
the Plan.

 

 

 

(2)

x

Only those Employees in the eligible class described below will be eligible to
participate in the Plan:

 

 

 

 

 

An Employee who is (1) a member of a select group of management or highly
compensated employees (2) not eligible to accrue a benefit under the Employer’s
defined benefit pension plan after January 1, 2007 and (3) specifically
designated in writing as eligible by Amphenol Corporation.

 

 

 

 

 

 

 

 

 

(3)

o

Only those Employees described in the Board of Directors Resolutions attached
hereto and hereby made a part hereof  will be eligible to participate in the
Plan.

 

 

 

 

 

 

(b)

The Entry Date(s) shall be (check one):

 

 

 

(1)

o

each January 1.

 

 

 

 

 

 

 

 

 

(2)

o

each January 1 and each July 1.

 

 

 

 

 

 

 

 

 

(3)

o

each January 1 and each April 1, July 1 and October 1.

 

 

 

 

 

 

 

 

 

(4)

x

the first day of each month.

 

 

 

 

 

 

 

 

 

(5)

o

immediate upon meeting the eligibility requirements specified in Subsection
1.03(a).

 

 

 

 

1.04

 

COMPENSATION

 

 

 

 

 

 

 

SEE AMENDMENT

 

 

For purposes of determining Contributions under the Plan, Compensation shall be
as defined (check (a) or (b) below, as appropriate):

 

 

(a) o

 

in Section 2.01(a)(8), (check (1) or (2) below, if and as appropriate)):

 

 

 

(1)

o          but excluding (check the appropriate box(es)):

 

 

 

 

 

 

 

 

(A)

o

Overtime Pay.

 

 

 

 

(B)

o

Bonuses.

 

 

 

 

(C)

o

Commissions.

2


--------------------------------------------------------------------------------


 

 

 

(D)

o

The value of a qualified or a non-qualified stock option granted to an Employee
by the Employer to the extent such value is includable in the Employee’s taxable
income.

 

 

 

(E)

o

The following:

 

 

 

 

 

 

 

 

(2)

o

except as otherwise provided below:

 

 

 

 

 

 

 

 

 

 

 

(b) ¨

in the                        Plan maintained by the Employer to the extent it
is in excess of the limit imposed under Code Section 401(a)(17).

 

 

 

 

1.05

 

CONTRIBUTIONS

 

 

 

 

 

(a)

Employee contributions (Complete all that apply)     SEE AMENDMENT

 

 

 

(1)

x           Deferral Contributions.  The Employer shall make a Deferral
Contribution in accordance with, and subject to, Section 4.01 on behalf of each
Participant who has an executed salary reduction agreement in effect with the
Employer for the calendar year (or portion of the calendar year) in question,
not to exceed           % of Compensation, exclusive of any Bonus.

 

 

 

 

 

 

 

 

(2)

o            Bonus Contributions.  The Employer requires Participants to enter
into a special salary reduction agreement to make Deferral Contributions of any
percentage of Employer paid cash Bonuses, up to 100% of such Bonuses.  (The
Compensation definition elected by the Employer in Section 1.04 must include
Bonuses if Bonus contributions are permitted.)

 

 

 

 

 

 

(b) ¨

                Matching Contributions (Choose (1) or (2) below, and (3) below,
as applicable.)

 

 

 

 

 

 

 

(1)

o            The Employer shall make a Matching Contribution on behalf of each
Participant in an amount equal to the following percentage of a Participant’s
Deferral Contributions during the Plan Year (check one):

 

 

 

 

(A)

o            50%

 

 

 

 

(B)

o            100%

 

 

 

 

(C)

o                   %

 

 

 

 

(D)

o            (Tiered Match)                % of the first               % of the
Participant’s Compensation contributed to the Plan.

 

 

 

 

(E)

o            The percentage declared for the year, if any, by a Board of 
Directors’ resolution.

 

 

 

 

(F)

o            Other:

 

 

 

 

 

 

 

(2)

o            Matching Contribution Offset.  For each Participant who has made
401(k) Deferrals at least equal to the maximum under Code Section 402(g) or, if
less, the maximum permitted under the Qualified Plan, the Employer shall make a
Matching Contribution for the calendar year equal to (A) minus (B) below:

 

 

 

 

 

 

 

 

 

(A)

The 401(m) Match that the Participant would have received under the Qualified
Plan for such calendar year on the sum of the Participant’s Deferral
Contributions and the Participant’s 401(k) Deferrals if no limits

3


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

otherwise imposed by tax law applied to 401(m) Match and deeming the
Participant’s Deferral Contributions to be 401(k) Deferrals.

 

 

 

 

 

 

 

 

 

(B)

The 401(m) Match actually allocated to such Participant under the Qualified Plan
for the calendar year.

 

 

 

 

 

 

For purposes of this Section 1.05(b): “Qualified Plan” means the  Plan; “401(k)
Deferrals” means contributions under the Qualified Plan’s cash or deferred
arrangement as defined in Code Section 401(k); and  “401(m) Match” means a
matching contribution as defined in Code Section 401(m).

 

 

 

 

 

(3)

o

Matching Contribution Limits (check the appropriate box(es)):

 

 

 

 

 

 

 

(A)

o

Deferral Contributions in excess of               % of  the Participant’s
Compensation for the period in question shall not be considered for Matching
Contributions.

 

 

 

 

 

 

 

Note:

If the Employer elects a percentage limit in (A) above and requests the Trustee
to account separately for matched and unmatched Deferral Contributions, the
Matching Contributions allocated to each Participant must be computed, and the
percentage limit applied, based upon each period.

 

 

 

 

 

 

 

(B)

o

Matching Contributions for each Participant for each Plan Year shall be limited
to $          .

 

 

 

 

 

(4)

 

Eligibility Requirement(s) for Matching Contributions.  A Participant who makes
Deferral Contributions during the Plan Year under Section 1.05(a) shall be
entitled to Matching Contributions for that Plan Year if the Participant
satisfies the following requirement(s) (Check the appropriate box(es).  Options
(B) and (C) may not be elected together):

 

 

 

 

 

 

 

(A)

o

Is employed by the Employer on the last day of the Plan Year.

 

 

 

 

 

 

 

 

 

(B)

o

Earns at least 500 Hours of Service during the Plan Year.

 

 

 

 

 

 

 

 

 

(C)

o

Earns at least 1,000 Hours of Service during the Plan Year.

 

 

 

 

 

 

 

 

 

(D)

o

Other:

 

 

 

 

 

 

 

 

 

(E)

o

No requirements.

 

 

 

 

 

 

Note:      If option (A), (B) or (C) above is selected, then Matching
Contributions can only be made by the Employer after the Plan Year ends.  Any
Matching Contribution made before Plan Year end shall not be subject to the
eligibility requirements of this Section 1.05(b)(3)).

 

 

 

(c)

 

 

Employer Contributions

 

 

 

 

 

(1)

x

Fixed Employer Contributions.  The Employer shall make an Employer Contribution
on behalf of each Participant in an amount determined as described below (check
at least one):

 

4


--------------------------------------------------------------------------------


 

 

(A)

o

In an amount equal to        % of each Participant’s Compensation each Plan
Year.

 

 

 

 

 

 

 

(B)

x

In an amount determined and allocated as described below:

 

 

 

 

5% of each Participant’s Compensation in excess of the Code Section 401(a)(17)
limit but not in excess of the product of 6.66 and the Section 401(a)(17) limit
which shall be deemed remitted as soon as administratively practicable following
the end of each quarter.

 

 

 

 

 

 

 

(C)

o

In an amount equal to (check at least one):

 

 

 

(i.)

o

Any profit sharing contribution that the Employer would have made on behalf of
the Participant under the following qualified defined contribution plan but for
the limitations imposed by Code Section 401(a)(17):

 

 

 

 

 

 

 

 

 

 

 

(ii.)

o

Any contribution described in Code Section 401(m) that the Employer would have
made on behalf of the Participant under the following qualified defined
contribution plan but for the limitations imposed by Code Section 401(a)(17):

 

 

 

 

 

 

 

 

 

 

(2) x

 

 

Discretionary Employer Contributions. The Employer may make Employer
Contributions to the accounts of Participants in any amount, as determined by
the Employer in its sole discretion from time to time, which amount may be zero.

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

 

Eligibility Requirement(s) for Employer Contributions. A Participant shall only
be entitled to Employer Contributions under Section 1.05(c)(1) for a Plan Year
if the Participant satisfies the following requirement(s) (Check the appropriate
box(es). Options (B) and (C) may not be elected together):

 

 

 

 

 

 

 

 

 

 

 

 

 

(A)

o

Is employed by the Employer on the last day of the Plan Year.

 

 

(B)

o

Earns at least 500 Hours of Service during the Plan Year.

 

 

(C)

o

Earns at least 1,000 Hours of Service during the Plan Year.

 

 

(D)

o

Other:

 

 

(E)

x

No requirements.

 

 

1.06

DISTRIBUTION DATES

 

 

 

Distribution from a Participant’s Account pursuant to Section 8.02 shall begin
upon the following date(s) (check either (a) or (b); check (c), if desired):

 

 

 

(a) o

Non-Class Year Accounting (complete (1) and (2)).

 

5


--------------------------------------------------------------------------------


 

 

 

(1)

The earliest of termination of employment with the Employer (see Plan Section
7.03) and the following event(s) (check appropriate box(es); if none selected,
all distributions will be upon termination of employment):

 

 

 

 

(A)

o

Attainment of Normal Retirement Age (as defined in Section 1.07(f)).

 

 

 

 

 

 

 

 

 

 

 

(B)

o

Attainment of Early Retirement Age (as defined in Section 1.07(g)).

 

 

 

 

 

 

 

 

 

 

 

(C)

o

The date on which the Participant becomes disabled (as defined in Section
1.07(h)).

 

 

 

 

 

 

 

 

 

 

(2)

Timing of distribution (check either (A) or (B)).

 

 

 

 

 

 

 

 

(A)

o

The distribution of the Participant’s Account will be begin in the month
following the event described in (a)(1) above, however, if the event is
termination of employment, then such distribution will begin as soon as
practicable on or after the 1st day of the seventh calendar month following such
separation if the Participant was a Key Employee.

 

 

 

 

 

 

 

 

 

 

 

(B)

o

The distribution of the Participant’s Account will begin as soon as
administratively feasible in the calendar year following distribution event
described in (a)(1) above, provided however, that if the event is termination of
employment, in no event will such distribution begin earlier than the 1st day of
the seventh calendar month following such separation if the Participant was a
Key Employee.

 

 

 

 

 

 

 

(b) x

 

Class Year Accounting (complete (1) and (2)).

 

 

 

 

 

 

 

(1)           Upon (check at least one; (A) must be selected if plan has
contributions pursuant to section 1.05(b) or (c)):

 

 

 

SEE AMENDMENT

 

 

 

 

(A)

x

Termination of employment with the Employer (see Plan Section 7.03); provided
however, that if the event is termination of employment, in no event will such
distribution begin earlier than the 1st day of the seventh calendar month
following such separation if the Participant was a Key Employee.

 

 

 

 

 

 

 

 

 

 

 

(B)

x

The date elected by the Participant, pursuant to Plan Section 8.02, and subject
to the restrictions imposed in Plan Section 8.02 with respect to future Deferral
Contributions, in which event such date of distribution must be at least one
year after the date such Deferral Contribution would have been paid to the
Participant in cash in the absence of the election to make the Deferral
Contribution.

 

 

 

 

 

 

 

 

 

(2)           Timing of distribution subject to Subsection (b)(1)(A) above
(check either (A) or (B)).

 

6


--------------------------------------------------------------------------------


 

 

 

SEE AMENDMENT

 

 

 

 

 

 

(A)

x

 

The Distribution of the Participant’s Account will begin          (specify month
and day) following the event described in (b)(1) above.

 

 

 

 

 

(B)

o

 

The Distribution of the Participant’s Account will begin         (specify month
and day) of the calendar year following the event described in (b)(1) above.

 

 

 

 

(c) o

Upon a Change of Control in accordance with Plan Section 7.08.

 

 

 

 

Note: Internal Revenue Code Section 280G could impose certain, adverse tax
consequences on both Participants and the Employer as a result of the
application of this Section 1.06(c). The Employer should consult with its
attorney prior to electing to apply Section 1. 06(c).

 

 

 

 

1.07

VESTING SCHEDULE

 

 

 

 

(a)

The Participant’s vested percentage in Matching Contributions elected in Section
1.05(b) shall be based upon the schedule(s) selected below.

 

 

(1)

 

x

 

N/A - No Matching Contributions

 

 

(2)

 

o

 

100% Vesting immediately

 

 

(3)

 

o

 

3 year cliff (see C below)

 

 

(4)

 

o

 

5 year cliff (see D below)

 

 

(5)

 

o

 

6 year graduated (see E below)

 

 

(6)

 

o

 

7 year graduated (see F below)

 

 

(7)

 

o

 

G below

 

 

(8)

 

o

 

Other (Attachment “B”)

 

Years of

 

 

 

 

 

Vesting Schedule

 

 

 

 

Service for

 

 

 

 

 

 

 

 

 

 

 

 

Vesting

 

C

 

D

 

E

 

F

 

G

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0%

 

0%

 

0%

 

0%

 

 

 

 

1

 

0%

 

0%

 

0%

 

0%

 

 

 

 

2

 

0%

 

0%

 

20%

 

0%

 

 

 

 

3

 

100%

 

0%

 

40%

 

20%

 

 

 

 

4

 

100%

 

0%

 

60%

 

40%

 

 

 

 

5

 

100%

 

100%

 

80%

 

60%

 

 

 

 

6

 

100%

 

100%

 

100%

 

80%

 

 

 

 

7

 

100%

 

100%

 

100%

 

100%

 

100%

 

 

(b)

The Participant’s vested percentage in Employer Contributions elected in Section
1.05(c) shall be based upon the schedule(s) selected below.

 

7


--------------------------------------------------------------------------------


 

(1)          o  N/A — No Employer Contributions

(2)          o  100% Vesting immediately

(3)          o  3 year cliff (see C below)

(4)          þ  5 year cliff (see D below)

(5)          o  6 year graduated (see E below)

(6)          o  7 year graduated (see F below)

(7)          o  G below

(8)          o  Other (Attachment “B”)

Years of

 

Vesting Schedule

Service for

 

 

 

 

 

 

 

 

 

 

Vesting

 

C

 

D

 

E

 

F

 

G

 

 

 

 

 

 

 

 

 

 

 

0

 

0%

 

0%

 

0%

 

0%

 

 

1

 

0%

 

0%

 

0%

 

0%

 

 

2

 

0%

 

0%

 

20%

 

0%

 

 

3

 

100%

 

0%

 

40%

 

20%

 

 

4

 

100%

 

0%

 

60%

 

40%

 

 

5

 

100%

 

100%

 

80%

 

60%

 

 

6

 

100%

 

100%

 

100%

 

80%

 

 

7

 

100%

 

100%

 

100%

 

100%

 

100%

 

(c)

o  Years of Service for Vesting shall exclude (check one):

 

 

 

 

(1) o

for new plans, service prior to the Effective Date as defined in Section
1.01(d)(1).

 

 

 

 

(2) o

for existing plans converting from another plan document, service prior to the
original Effective Date as defined in Section 1.01(d)(2).

 

 

(d)

þ

A Participant will forfeit his Matching Contributions and Employer Contributions
upon the occurrence of the following event (s):

 

 

(1) The Participant engages in activities deemed competitive and materially
detrimental to the Employer or (2) The Participant performs acts of willful
malfeasance or gross negligence in a matter of material importance to the
Employer.  Amphenol Corporation shall have the sole discretion with respect to
the application of this provision and its decision shall be conclusive and
binding on all persons.

 

 

 

 

(e)

 

A Participant will be 100% vested in his Matching Contributions and Employer
Contributions upon (check the appropriate box(es), if any; if 1.06(c) is
selected, Participants will automatically vest upon Change of Control as defined
in Section 1.12):

 

 

 

 

 

 

(1)  þ   Normal Retirement Age (as defined in Section 1.07(f)).

 

 

 

 

 

 

(2)  o   Early Retirement Age (as defined in Section 1.07(g)).

 

8


--------------------------------------------------------------------------------


 

 

(3)  þ   Death.

 

 

 

 

 

 

(4)  þ   The date on which the Participant becomes disabled, as determined under
Section 1.07(h) of the Plan.

 

 

 

 

(f)

 

Normal Retirement Age under the Plan is (check one):

 

 

 

 

 

 

(1) þ      age 65.

 

 

 

 

 

 

(2) o      age        (specify from 55 through 64).

 

 

 

 

 

 

(3) o      the later of age             (cannot exceed 65) or the fifth
anniversary of the Participant’s Commencement Date.

 

 

 

 

 

 

If no box is checked in this Section 1.07(f), then Normal Retirement Age is 65.

 

 

 

 

(g)

¨

Early Retirement Age is the first day of the month after the Participant attains
age               (specify 55 or greater) and completes           Years of
Service for Vesting.

 

 

 

(h)

þ

A Participant is considered disabled when that Participant (check one):

SEE AMENDMENT

 

 

 

 

 

 

 

(1) o

 

is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

 

 

 

 

 

 

 

(2) þ

 

is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Employer.

 

1.08

PREDECESSOR EMPLOYER SERVICE

 

 

 

o            Service for purposes of vesting in Section 1.07(a) and (b) shall
include service with the following employer(s):

 

 

1.09

UNFORESEEABLE EMERGENCY WITHDRAWALS

 

Participant withdrawals for unforeseeable emergency prior to termination of
employment (check one):

 

 

 

 

 

(a)

þ

 

will be allowed in accordance with Section 7.07, subject to a $ 1,000 minimum
amount. (Must be at least $1,000)

 

 

 

 

 

(b)

o

 

will not be allowed.

 

9


--------------------------------------------------------------------------------


 

1.10

DISTRIBUTIONS

 

Subject to Articles 7 and 8 distributions under the Plan are always available as
a lump sum.  Check below to allow distributions in installment payments:

 

 

 

 

 

o

 

under a systematic withdrawal plan (installments) not to exceed 10 years which
(check one if box for this Section is selected):

 

 

 

 

 

(a)

 

o

 

will not be accelerated, regardless of the Participant’s Account balance.

 

 

 

 

 

(b)

 

o

 

will be accelerated to a lump sum distribution in accordance with Section 8.03.

 

 

 

 

 

 

1.11

INVESTMENT DECISIONS

 

(a)

 

Investment Directions

 

 

Investments in which the Accounts of Participants shall be treated as invested
and reinvested shall be directed (check one):

 

 

 

 

 

 

 

(1) o

 

by the Employer among the options listed in (b) below.

 

 

 

 

 

 

 

(2) þ

 

by each Participant among the options listed in (b) below.

 

 

 

 

 

 

 

(3) o

in accordance with investment directions provided  by each Participant for all
contribution sources in a Participant’s Account except the following sources
shall be invested as directed by the Employer (check (A) and/or (B)):

 

 

 

 

 

 

 

 

(A) o     Nonelective Employer Contributions

 

 

 

 

 

 

 

 

(B) o     Matching Employer Contributions

 

 

 

 

 

 

 

 

The Employer must direct the applicable sources among the same investment
options made available for Participant directed sources listed in the Service
Agreement.

 

 

 

 

 

(b)

 

Plan Investment Options

 

 

Participant Accounts will be treated as invested among the Investment Funds
listed in the Service Agreement from time to time pursuant to Participant and/or
Employer directions, as applicable.

 

 

 

 

 

 

 

Note:      The method and frequency for change of investments will be determined
under the rules applicable to the selected funds.  Information will be provided
regarding expenses, if any, for changes in investment options.

 

1.12

RELIANCE ON PLAN

 

 

 

An adopting Employer may not rely solely on this Plan to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of

 

10


--------------------------------------------------------------------------------


 

 

management or highly compensated employees” with respect to the Employer’s
particular situation.  This Agreement must be reviewed by the  Employer’s
attorney before it is executed. This Adoption Agreement may be used only in
conjunction with the CORPORATEplan for Retirement Executive Plan Basic Plan
Document.

 

11


--------------------------------------------------------------------------------


 

EXECUTION PAGE

(Fidelity’s Copy)

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this                day of                                       ,
20                  .

Employer

 

 

 

 

 

By

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

Employer

 

 

 

 

 

By

 

 

 

 

 

Title

 

 

12


--------------------------------------------------------------------------------


 

EXECUTION PAGE

(Employer’s Copy)

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this                day of                                       ,
20                     .

Employer

 

 

 

 

 

By

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

Employer

 

 

 

 

 

By

 

 

 

 

 

 

 

 

Title

 

 

 

13


--------------------------------------------------------------------------------


 

Attachment A

Pursuant to Section 1.03(a), the following are the Employees who are eligible to
participate in the Plan:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employer

 

 

 

 

By

 

 

 

 

 

Title

 

 

 

 

 

Date

 

 

Note:

The Employer must revise Attachment A to add Employees as they become eligible
or delete Employees who are no longer eligible. Attachment A should be signed
and dated every time a change is made.

 

14


--------------------------------------------------------------------------------


 

Attachment B

(a)

o The Participant’s vested percentage in Matching Contributions elected in
Section 1.05(b) shall be based upon the following schedule:

 

 

 

 

 

 

 

 

 

 

(b)

o The Participant’s vested percentage in Employer Contributions elected in
Section 1.05(c) shall be based upon the following schedule:

 

 

 

 

 

 

 

15


--------------------------------------------------------------------------------